                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 EDGAR RAY BETTIS,                                  )
                                                    )
          Petitioner,                               )
                                                    )
 v.                                                 )    Case No. 3:19-cv-00164
                                                    )    Judge Trauger
 SHAWN PHILLIPS, Warden,                            )
                                                    )
          Respondent.                               )


                                               ORDER
         State prisoner Edgar Ray Bettis filed a pro se petition for the writ of habeas corpus pursuant

to 28 U.S.C. § 2254 (Doc. No. 1), challenging his 2012 murder conviction and life sentence. The

respondent filed an answer to the petition (Doc. No. 11) and the state court record (Doc. No. 10).

         Based on these filings, and for the reasons given in the memorandum accompanying this

order, the petition for writ of habeas corpus (Doc. No. 1) is DENIED and this action is

DISMISSED.

         Because reasonable jurists could not debate whether the petitioner’s claims should have

been resolved differently or deserve encouragement to proceed further, the court DENIES a

certificate of appealability. However, the petitioner may seek a certificate of appealability directly

from the Sixth Circuit Court of Appeals. Rule 11(a), Rules Gov’g § 2254 Cases.

         This is the final order in this action. The Clerk SHALL enter judgment. Fed. R. Civ. P.

58(b)(1).

         It is so ORDERED.


                                                ____________________________________
                                                Aleta A. Trauger
                                                United States District Judge



      Case 3:19-cv-00164 Document 13 Filed 08/17/21 Page 1 of 1 PageID #: 2345
